Plaintiff in error was tried and convicted in the county court of Jackson county on a charge of having unlawful possession of intoxicating liquor with intent to sell the same, and on the 15th day of November, 1909, was sentenced to pay a fine of five hundred dollars and be confined in the county jail for a period of six months. We have carefully examined the record and briefs of both parties in this cause, and find no error sufficient to entile the plaintiff in error to a new trial. The judgment of the lower court is therefore affirmed. *Page 638